 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDRainbow Crafts,Inc., a Subsidiary of General Mills,Inc.' and Kutol Products Co.'andDistrict No. 34 ofthe International Association ofMachinists andAerospace Workers,AFL-CIO,3PetitionerKenner Products Company, a Subsidiary of GeneralMills, Inc,'andInternational Union,Allied Indus-trialWorkers of America,AFL-CIO,'Petitioner.Cases 9-RC-8571 and 9-AC-27May 26, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYUpon a petition in Case 9-RC-8571 duly filed underSection 9(c) of the National Labor Relations Act, asamended, a hearing was held before Hearing OfficerJames E. Horner on July 20 and 28, 1970. The RegionalDirector directed that an election be conducted in aunit consisting of the employees of both Rainbow andKutol.' On September 21, 1970, Rainbow filed a Re-quest for Review of the unit finding which was deniedby the Board on October 9, 1970. On October 28, 1970,the election was held, a tally of which showed that ofapproximately 234 eligible voters, 159 cast ballots, ofwhich 61 were for, and 65 against, the Machinists, and33 votes were challenged. Objections to the electionwere filed by both Rainbow and Kutol. On December17, 1970, the Regional Director issued a SupplementalDecision, Order, and Direction of Second Election inwhich he sustained certain objections of the joint em-ployers, Kutol and Rainbow, set aside the first election,and directed that a second election be conductedamong the employees in the unit previously found ap-propriate.Thereafter, on January 12, 1971, Kennerfiled a motion for reconsideration of the RegionalDirector's Supplemental Decision, Order, and Direc-tion of Second Election contending,inter alia,thatKutol's oral contract with Rainbow was being phasedout, that all of Rainbow's operations and employeeshad been consolidated into those of Kenner, that Ken-ner would soon be the remaining Employer of em-Hereinafter referred to as RainbowHereinafter referred to as KutolHereinafter referred to as Machinists°Hereinafter referred to as KennerHereinafter referred to as Industrial Workers°The unit is as follows All production and maintenance employees,quality control inspectors and shipping and receiving employees employedin Rainbow's plants # 1 through #4 in Norwood, Ohio, plant #5 in Even-dale, Ohio, and its warehouse in Cincinnati (Oakley) Ohio, including pro-duction employees jointly employed by Rainbow and Kutol, and employeesengaged in packaging operations for Rainbow at Kutol's plant in Norwood,Ohio, but excluding employees engaged in soap production at Kutol's Nor-wood, Ohio plant, all office clerical employees, professional employees,guards and supervisors as defined in the Actployees in the bargaining unit, and that under Kenner'scurrent collective-bargaining contract with IndustrialWorkers, Kenner is obligated to recognize that Unionas the exclusive bargaining representative of the formerRainbow employees. On January 15, 1971, the Re-gional Director suspended the election and issued anOrder To Show Cause why Kenner's motion for recon-sideration should not be granted and/or why the recordshould not be reopened for the purpose of taking addi-tional evidence on the issues raised by the motion. Boththe Machinists and Kenner filed responses to the order,and Kutol, on January 27, 1971, filed a motion forremoval on the grounds that it is no longer a party ininterest in these proceedings. On February 2, 1971, theIndustrialWorkers filed an amendment of certificationpetition (Case 9-AC-27) on the ground that as Rain-bow and Kenner had merged the former Rainbow em-ployees should be considered an accretion to its presentunit. In view of the matters raised by Kenner's motion,the Petitioners' responses, and Kutol's motion, the Re-gional Director ordered that a consolidated hearing beheld on February 8, 1971. Following the hearing, andpursuant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Regional Directortransferred the case to the National Labor RelationsBoard for decision. Thereafter, Kenner filed a briefwith the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.Kutol, which prior to January 6, 1971, furnishedemployees to work in Rainbow plants and performedsome contract packaging operations for Rainbow, seeksto be removed from this proceeding on the ground thatitsoral contract with Rainbow was terminated onJanuary 6, 1971, as a result of Rainbow's merger withKenner and that there will no longer be any Kutolemployees working for Rainbow. Kenner contends thatRainbow as an employer no longer exists because of thecorporate merger between Rainbow and Kenner andtwo other subsidiary corporations of General Mills,Inc., that its motion to be substituted as the successoremployer should be granted,7 and that the former Rain-'As all parties agree to the motion, it is hereby granted190 NLRB No. 106 RAINBOW CRAFTS, INCbow employees now on the Kenner payroll should beconsidered an accretion to the bargaining unit cur-rently represented by the Industrial Workers. The Ma-chinists argues that there still is a separate identifiablegroup of former Rainbow employees within the unitpreviously determined appropriate and that these em-ployees should be given the opportunity to vote as towhether or not they wish to be represented by it as theircollective-bargaining representative. It also contendsthat these employees have not accreted to the unit cur-rently represented by the Industrial Workers. The In-dustrialWorkers contends that its current collective-bargaining contract with Kenner covers the formerRainbow employees8 and it urges the Board to amendits certification in Case 9-RC-3781 and find such em-ployees to be an accretion to its present unit of approxi-mately 1,500 employees. It further names Kenner asthe successor employer to all former production andmaintenance employees of Rainbow.The facts show that prior to January 6, 1971, Kutolhad an oral contractual arrangement with Rainbowwhereby Kutol furnished, according to Rainbow'sneeds, a certain number of Kutol employees to work inRainbow plants.' Due to the seasonal production ac-tivity at Rainbow, the number of employees furnishedby Kutol fluctuated between a maximum of 190 and aminimum of 40 or 50. On January 6, 1971, Rhoden-baugh, president of Kutol, was notified by Crain, vicepresident and general manager of Rainbow, that theoral contract for Kutol employees would be terminatedbecause of the merger of Rainbow and Kenner. All ofthe 40 to 50 Kutol employees working for Rainbow onJanuary 6, 1971, were permanently laid off by January29.On December 31, 1970, Rainbow, Kenner, Craft-master Corporation, and Model Products Corporation,all subsidiary companies of General Mills, Inc., mergedinto a fifth company, Parker Brothers, Inc., and thename of Parker Brothers was changed to General MillsFun Group, Inc. The evidence shows that Kenner isnow operating as a division of General Mills FunGroup, Inc., and that the 45 Rainbow employees whowere working on January 6 are now on the Kennerpayroll. The effect of the merger on these employees isslight; although they are now on the Kenner payroll,and Kenner is in charge of all labor relations and per-sonnel requirements, the former Rainbow employeescontinue to work in their same positions in the formerRainbow plants and produce the same products as they°The Industrial Workers argues that, according to its contract with Ken-ner, Kenner is obligated to recognize the Union as the exclusive bargainingrepresentative for "all production and maintenance employeeswho, inthe future are employed and placed on the payroll by the company9In addition, pursuant to a separate contract, Kutol did contract packag-ing work for Rainbow This work ceased on December 28 or 29, 1970, whenthe order for packaging was fulfilled555did before the merger. These employees are beingsupervised by former Rainbow supervisors. There hasbeen no interchange of Kenner and Rainbow em-ployees. The merger has, however, affected other as-pects of Rainbow's operations in that all sales are nowhandled by Kenner, Rainbow's research and develop-ment people now report to Kenner supervisors, andcertain Rainbow management personnel are now work-ing at similar positions for Kenner.Both Kenner and the Industrial Workers argue, inessence, that the former Rainbow employees should beconsidered an accretion to Kenner's collective-bargain-ing unit on the grounds that there is geographic prox-imity of the Rainbow and Kenner plants involvedherein (all are in the Cincinnati, Ohio, area); the twocompanies produce the same products (toys) which are,in some cases, combined for sale; the employees havethe same job skills; Kenner controls all plant manage-ment and labor relations policies; and there is a historyof collective bargaining in the Kenner plants versus anabsence of any collective bargaining in Rainbow plants.We find no merit in this position.The Regional Director has previously determined anappropriate unit for the former Rainbow employeesand an election has been held in that unit. As set forthabove, the established unit has maintained its separateidentity after the merger. Former Rainbow employeescontinue to work at former Rainbow plants at the samejobs producing the same product under the supervisionof former Rainbow supervisors. There has been no in-terchange of Rainbow and Kenner employees. Underthese circumstances, neither the corporate changes be-tween Rainbow and Kenner nor the Industrial Work-ers contract with Kenner furnishes sufficient basis forviewing the named production and maintenance work-ers as an accretion to the Kenner unit. However, sincethe Industrual Workers has shown an interest in repre-senting these employees, we shall order that both theMachinists and the Industrial Workers appear on theballot for a second election. is4.For purposes of this proceeding, we find that anelection should be directed in the following votinggroup to determine whether the former Rainbow em-ployees wish to be represented by the Machinists orwhether they wish to be represented by the IndustrialWorkers or by neither:"All production and maintenance employees, qual-ity control inspectors and shipping and receivingemployees employed by the Employer in former10The Industrial Workers did not request that its name be placed on theballot If it does not desire to participate in an election at this time in theunit found appropriate, we shall amend our Direction of Election to deleteitsname from the ballot if it notifies the Regional Director of such desirewithin 10 days from the date of issuance of this Decision11Kutol's motion to remove itself from this proceeding is hereby grantedWe shall therefore amend the previously determined unit description ac-cordingly 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDRainbow plants # 1 through #4 in Norwood,Ohio; plant # 5 in Evendale, Ohio, and its ware-house in Cincinnati (Oakley) Ohio; but excludingallofficeclericalemployees, professional em-ployees, guards and supervisors as defined in theAct.If the majority of the employees in the above-described voting group cast their ballots for the Ma-chinists, they will be taken to have indicated theirdesire to constitute a separate appropriate unit and theRegional Director is instructed to issue a certificationof representative to the Machinists for this unit, whichthe Board, under the circumstances, finds to be appro-priate for purposes of collective bargaining If themajority of the employees in the voting group cast theirballots for the Industrial Workers, they will be taken tohave indicated their desire to be included in the existingunit currently represented by the Industrial Workersand the Regional Director will issue a certification ofresults of the election to that effect If the majority ofthe employees in the unit cast their ballots for neitherlabor organization, they will be taken to have indicatedtheir desire to be unrepresented by any labor organiza-tion appearing on the ballot and the Regional Directorwill issue a certification of results of election to thateffect.ORDERIt is hereby ordered that the petitionin Case 9-AC-27 be, and it hereby is, dismissed.[Direction of Second Election12 omitted from publica-tion ]" In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior Under wearInc.156 NLRB 1236,NLRB v Wyman-Gordon Co.394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 9, within 7 days after thedate of issuance of the Notice of Second Election by the Regional DirectorThe Regional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed